NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 16a0551n.06

                                          No. 15-6401

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                  FILED
UNITED STATES OF AMERICA,                              )                    Sep 26, 2016
                                                       )                DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                             )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE EASTERN DISTRICT OF
TIMOTHY DEAN MARTIN,                                   )   TENNESSEE
                                                       )
       Defendant-Appellant.                            )



       BEFORE: GILMAN, GIBBONS, and STRANCH, Circuit Judges.



       PER CURIAM. Timothy Dean Martin, a federal prisoner, appeals the sentence imposed

following his guilty plea to a charge of being a felon in possession of a firearm and ammunition.

       Martin’s sentencing guidelines range was calculated in his presentence report (PSR) to be

37 to 46 months of imprisonment. At his sentencing hearing, Martin objected that his prior jury-

trial conviction for aggravated assault in Tennessee state court should not be considered a crime

of violence under USSG § 2K2.1. Excluding that prior convictions would have resulted in a

reduced guidelines range of 21 to 27 months of imprisonment. The district court relied on the

state-court judgment, which showed that Martin had been convicted of a Class C felony for

aggravated assault, and therefore of a crime of violence. Martin, on the other hand, contended

that the conviction was for reckless behavior, a Class D felony that would not be considered a
No. 15-6401
United States v. Martin

crime of violence. He was sentenced to 37 months of imprisonment, at the bottom of the PSR’s

guidelines range.

       In his brief on appeal, Martin argues that the district court should not have relied on the

state-court judgment to determine whether the prior conviction was a crime of violence, citing to

Shepard v. United States, 544 U.S. 13, 16 (2005). He also argues that we should overrule

Almendarez-Torres v. United States, 523 U.S. 224, 228 (1998), which held that indictments need

not set forth factors relevant only to sentencing, such as prior convictions.

       The parties disagree as to the standard of review we should employ. Martin argues that

we review de novo whether a prior conviction is a crime of violence, citing United States v. Soto-

Sanchez, 623 F.3d 317, 319 (6th Cir. 2010), while the government argues that the district court

made a factual finding that Martin was convicted of a Class C aggravated assault, which is

reviewed for clear error only, see United States v. Beasley, 442 F.3d 386, 394 (6th Cir. 2006).

The government’s argument is persuasive because Martin has conceded that a Class C

aggravated assault in Tennessee is a crime of violence and contests only whether the district

court was correct in finding that he had been convicted of that crime. Martin argues that the

district court should not have relied on the state-court judgment to make the determination.

However, introduction of a judgment is a valid method of proving a prior conviction. Old Chief

v. United States, 519 U.S. 172, 174 (1997); United States v. Cooper, 739 F.3d 873, 881-82 (6th

Cir. 2014) (relying on the state-court judgment to conclude that defendant was convicted of a

Class C aggravated assault in Tennessee, a crime of violence); United States v. Moore,

578 F. App’x 550, 554 (6th Cir. 2014) (“[S]tate-court judgments are valid Shepard documents.).

Therefore, the district court did not clearly err in finding that Martin had a prior conviction of a

crime of violence. We further decline the invitation to overrule Almendarez-Torres, a Supreme


                                                -2-
No. 15-6401
United States v. Martin

Court decision that is still in good standing. See United States v. Nagy, 760 F.3d 485, 488 (6th

Cir. 2014).

       Accordingly, we AFFIRM the sentence imposed by the district court.




                                             -3-